Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321[Times New Roman font/0x38] may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15, of U.S. Patent No. 10,290,084. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claims 1, 9 and 10, of current application, compared to claim 1, of patent application, it disclose:
 Current Application                                                      Patent Application
1. A device to train a deep learning model to correct an image blur in a medical image, wherein the device is configured to: receive a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images; process the plurality of training input medical images with a deep learning model to correct image blur;
1. A device to correct an image blur in a medical image, wherein the device is configured to: receive the medical image from a medical image provider; detect the image blur within the medical image by analyzing the medical image; process the medical image with a deep learning model to correct the image blur, wherein a training input set of the deep learning model includes averaged images,


generate a plurality of de-blurred training input medical images; and train the deep learning model based at least in part on an analysis of the plurality of de- blurred training input medical images and the plurality of expected output medical images.
9. wherein each of the training input medical images includes a noise reduced average of medical scan images captured during an imaging session. 
 10. The device of claim 9, wherein one or more edges of an object of interest (OI) within each of the training input medical images is blurred as a result of the noise reduced average of the medical scan images.



wherein each of the averaged images includes a noise reduced average of medical scan images captured during an imaging session, and wherein one or more edges of an object of interest (OI) within each of the averaged images is blurred as a result of the noise reduced average of the medical scan images; generate a de-blurred medical image; and provide the de-blurred medical image for a presentation or a continued analysis.




           Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patented parent application. 
            The other claims have similar correspondence to the patent application.

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-11 and 13-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al (Pub. No.: U.S. 2018/0144214 A1) in view of Wang et al (U.S. Patent No: 10,534,998 B2). 
           Regarding claim 1, Hsieh discloses a device to train a deep learning model to correct an image blur in a medical image, wherein the device is configured to (see abstract, also page 21, paragraph, [0227] using images (e.g., clinical images) with a known image quality (IQ) of interest, a learning model can be trained. Additional training images can be generated by manipulating the original images (e.g. by blurring or noise insertion, etc., to obtain training images with different image quality). Once the learning model is trained, the model can be applied to new clinical images to estimate an image IQ of interest);
           receive a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images; (see page 2, paragraph, [0045] imaging devices (e.g., gamma camera, positron emission tomography (PET) scanner, computed tomography (CT) scanner, X-Ray machine, magnetic resonance (MR) imaging machine, “ultrasound scanner”, etc.) generate medical images (e.g., native Digital Imaging and Communications in Medicine (DICOM) images) representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases. Medical images may include volumetric data including voxels associated with the part of the body captured in the medical image. Medical image visualization software allows a clinician to segment, annotate, measure, and/or report functional or anatomical characteristics on various locations of a medical image. 
           Also page 5, paragraph, [0076] FIG. 3 is a representation of an example implementation of an image analysis convolutional neural network. The convolutional neural network “receives an input image” and abstracts the image in a convolution layer to identify learned features . In a second convolution layer, the image is transformed into a plurality of images in which the learned features are each accentuated in a respective sub-image. The images are further processed to focus on the features of interest in images. The resulting images are then processed through a pooling layer which reduces the size of the images to isolate portions of the images including the features of interest. Outputs of the convolutional neural network receive values from the last non-output layer and classify the image based on the data received from the last non-output layer.
           Also page 9, paragraph, [0113] using the example system 1400, the patient 1404 can be examined by the imaging system 1410 (e.g., CT, x-ray, MR, PET, ultrasound, MICT, single photon emission computed tomography (SPECT), digital tomosynthesis, etc.) based on settings from the information subsystem 1420 and/or acquisition engine 1430. Settings can be dictated and/or influenced by a deployed deep learning network model/device, such as CNN, RNN, etc. Based on information, such as a reason for exam, patient identification, patient context, population health information, etc., imaging device 1410 settings can be configured for image acquisition with respect to the patient 1406 by the acquisition engine 1430, alone or in conjunction with the information subsystem 1420 (e.g., a picture archiving and communication system (PACS), hospital information system (HIS), radiology information system (RIS), laboratory information system (LIS), cardiovascular information system (CVIS), etc.). The information from the information subsystem 1420 and/or acquisition engine 1430, as well as feedback from the imaging device 1410, can be collected and provided to a training deep learning network model to modify future settings, recommendations, etc., for image acquisition, for example. Periodically and/or upon satisfaction of certain criterion, the training deep learning network model can process the feedback and generate an updated model for deployment with respect to the system 1400);
           process the plurality of training input medical images with a deep learning model to correct image blur (see above, also page 4, paragraphs, [0066-0068], a patient moving during an MRI can create a blurry or distorted image that can prevent accurate diagnosis, for example, interpretation of medical images, regardless of quality, is only a recent development. Medical images are largely interpreted by physicians, but these interpretations can be subjective, affected by the condition of the physician's experience in the field and/or fatigue. Image analysis via machine learning can support a healthcare practitioner's workflow. Deep learning machines can provide computer aided detection support to improve their image analysis with respect to image quality and classification);
           generate a plurality of de-blurred training input medical images (see page 4, paragraph, [0069] Deep learning machines, with minimal training, can be used to determine the quality of a medical image, for example. Semi-supervised and unsupervised deep learning machines can be used to quantitatively measure qualitative aspects of images. For example, deep learning machines can be utilized after an image has been acquired to determine if the quality of the image is sufficient for diagnosis. Supervised deep learning machines can also be used for computer aided diagnosis. Supervised learning can help reduce susceptibility to false classification. Also page 7, paragraph, [0096] feedback from operation of the deployed deep learning model-based device is collected and stored until the collected feedback satisfies a threshold (block 834). Feedback can include input, deployed model information, pre- and/or post-processing information, actual and/or corrected output, etc. Once the feedback collection threshold is satisfied, at block 836, model re-training is initiated. At block 838, data from the collected feedback (and/or other input data) is selected to re-train the deep learning model. Data selection can include pre- and/or post-processing to properly format the data for model training, etc. Control then passes to block 822 to (re)train the deep learning network model);
          and train the deep learning model based at least in part on an analysis of the plurality of de- blurred training input medical images and the plurality of expected output medical images (see page 4, paragraph, [0069] Deep learning machines, with minimal training, can be used to determine the quality of a medical image, for example. Semi-supervised and unsupervised deep learning machines can be used to quantitatively measure qualitative aspects of images. For example, deep learning machines can be utilized after an image has been acquired to determine if the quality of the image is sufficient for diagnosis. Supervised deep learning machines can also be used for computer aided diagnosis. Supervised learning can help reduce susceptibility to false classification.
           Also page 20, paragraph, [0220] In certain examples, feedback from the deep learning system can be used to optimize or improve input parameter selection, thereby altering the deep learning network used to process input (e.g., image data, device parameter, etc.) to generate output (e.g., image quality, device setting, etc.). Rather than scanning over an entire set of input parameters to create raw data, a variation of active learning can be used to select a starting parameter space that provides best results and then randomly decrease parameter values to generate raw inputs that decrease image quality but still maintain an acceptable range of quality values. Randomly decreasing values can reduce runtime by processing inputs that have little effect on image quality, such as by eliminating redundant nodes, redundant connections, etc., in the network.
           Also (page 23, paragraph, [0246] similarly, at block 2916, the processed image data is analyzed. For example, the image data is analyzed by the DDLD 1532 for quality, IQI, data quality index, other image quality metric(s), etc. The DDLD 1532 learns from the content of the machine-processable image data (e.g., identified features, resolution, noise, etc.) and compares to prior image data and/or reconstructed images (e.g., for the same patient 1406, of the same type, etc.). At block 2918, the processed image data is sent to the diagnosis engine 1450. The image data can be further processed by the diagnosis engine 1450 and its DDLD 1542 to facilitate diagnosis of the patient 1406, for example. For example, machine-readable image data can be provided to the diagnosis engine 1450 along with other patient information (e.g., history, lab results, 2D/3D scout images, etc.) which can be processed together to generate an output to support the user 1404 in diagnosing the patient 1406 (e.g., generating support documentation to assist the radiologist in reading the images, etc.)). 
           However regarding claim 1, Hsieh discloses, “correcting the blur or reduce the noise to generating quality medical image”. But does not explicitly state, “de-blurred the medical image”.
           On the other hand Wang, in the same field of “trained neural network is used to generate a medical image teaches, (see abstract, methods and systems are provided for deblurring images. A neural network is trained where the training includes selecting a central training image from a sequence of blurred images. A training output image is generated by the neural network from the central training image, the earlier training image, and the later training image. Similarity is evaluated between the training output image and a reference image. The neural network is modified based on the evaluated similarity. The trained neural network is used to generate a deblurred output image from a blurry input image).
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hsieh invention according to the teaching of Wang because to combine “deep learning medical system that stores blurred images for train a deep learning classifier and method for image reconstruction and quality evaluation, that is taught by the Hsieh invention according to the teaching of  Wang that discloses training a neural network that is used to generate a deblurred output image from blurry input images for improved  method and system for outputting deblurred, high quality medical images by using a Deep Learning Classifier. 
           Regarding claim 2, Hsieh discloses the device of claim 1, wherein the medical image includes a medical ultrasound image (see claim 1, also page 2, paragraph, [0045] imaging devices (e.g., gamma camera, positron emission tomography (PET) scanner, computed tomography (CT) scanner, X-Ray machine, magnetic resonance (MR) imaging machine, “ultrasound scanner”, etc.) generate medical images (e.g., native Digital Imaging and Communications in Medicine (DICOM) images) representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases).
           Regarding claim 3, Hsieh discloses the device of claim 1, wherein the medical image includes a three dimensional image (see page 8, paragraph, [0107] data preparation 1318 (e.g., for training, validation, testing, etc.) includes creation and labeling of data patches, image processing (e.g., crop, squash, etc.), data augmentation to generate more training samples, “three-dimensional image” processing to provide to a learning network model, database creation and storage (e.g., j son and/or other format), patch image data storage (e.g., .png, .jpeg, etc.), etc. In some examples, a final patch image data dataset is stored in the data catalog/lake 1306). 
           Regarding claim 4, Hsieh discloses the device of claim 1, wherein analyzing the medical image further includes a process to: evaluate a metadata of the medical image (see abstract and claim 1, also page 8, paragraph, [0108] at block 1324, an AI methodology (e.g., deep learning network model and/or other machine learning model, etc.) is selected from an AI catalog 1326 of available models, for example. For example, a deep learning model can be imported, the model can be modified, transfer learning can be facilitated, an activation function can be selected and/or modified, machine learning selection and/or improvement can occur (e.g., support vector machine (SVM), random forest (RF), etc.), an optimization algorithm (e.g., stochastic gradient descent (SGD), AdaG, etc.) can be selected and/or modified, etc. The AI catalog 1326 can include one or more AI models such as good old fashioned artificial intelligence (GOFAI) (e.g., expert systems, etc.), machine learning (ML) (e.g., SVM, RF, etc.), deep learning (DL) (e.g., convolutional neural network (CNN), recurrent neural network (RNN), long short-term memory (LSTM), generative adversarial network (GAN), etc.), paradigms (e.g., supervised, unsupervised, reinforcement, etc);
           identify an annotation associated with the medical image within the metadata, wherein the annotation designates an averaging process used to generate the medical image from a plurality of scanned images of a scanning session of a biological structure of a patient (see page 17, paragraph, [0178] the deep learning process of the DDLD 1542 can identify pattern(s) (and potentially enable display an indication of an identified pattern via the diagnosis engine 1450) rather than the human user 1404 having to manually detect and appreciate (e.g., see) the pattern. Multi-variant analysis and pattern identification can be facilitated by the DDLD 1542, where it may be difficult for the human user 1404 to do so. The DDLD 1542 and diagnosis engine 1450 can provide feedback in conjunction with human review, for example. Also page 20, paragraph, [0222] (refer to average) since the goal is to reduce the number of parameters, parameter values are decreased according to a given strategy (e.g., gradient decent, etc.) until a stop criteria is met (e.g., eliminate known trivial selections providing bad results, etc.). A parameter value selector 2304 determines the search strategy limiting the search space and updating results. Raw datasets 2306 (e.g., Dataset 0, Dataset 1, . . . , Dataset N) are processed for reconstruction 2308 to produce N reconstructed image datasets 2310. An IQI comparator 2312 processes each image dataset 2310 to generate a feedback value to the parameter value selector 2304. The feedback value is based on a disparity between an averages parameter-based IQI is to a current average parameter-based IQI. This process is repeated for different datasets to map the general behavior of the parameter pruning process for each parameter in a normalized space. The process is repeated until the set providing the minimal parameter values is identified which still provides acceptable image quality which can be used as a best available solution).
           Regarding claim 5, Hsieh discloses the device of claim 1, wherein processing the training input medical images further includes a process to: receive a selection of a region of interest (ROI) of the medical image from a user; and analyze the ROI to identify the image blur within the ROI (see claim 1, also, page 8, paragraph, [0106] FIG. 13 also provides further detail regarding data curation/organization 1204. At block 1312, the selected/fetched data is analyzed to determine if the correct data for the application and/or other request. If not, control reverts to block 1308 to select/fetch different data. If the right data has been selected, then, at block 1314, the data is reviewed to determine whether or not the data is curated. If the data is not curated, then, at block 1316, data curation occurs. For example, data curation involves accurate labeling of data, identification of a “region of interest (ROI)” with editable bounding box, addition of Meta data information, modifying improper pre-curation information, etc., and saving as a new data set. Curated data is provided back to the data catalog 1306. If, at block 1314, the data is curated, then, control shifts to data processing at block 1206). 
           Regarding claim 6, Hsieh discloses the device of claim 1, wherein each training input medical image is processed with the deep learning model in a real-time or offline (see claim 1, also page 13, paragraph, [0152] thus, the example system 1500 creates one or more images using interconnected DDLDs 1522, 1532, 1542 and corresponding engines 1430, 1440, and links the image(s) to decision support via the diagnosis engine 1450 and DDLD 1542 for diagnosis. Real-time (or substantially real time given processing and transmission delay) feedback (e.g., feed forward and feedback between learning and improvement factories 1520, 1530, 1540 and engines 1430, 1440, 1450) loops are formed in the example system 1500 between acquisition and reconstruction and between diagnosis and reconstruction, for example, for ongoing improvement of settings and operation of the acquisition engine 1430, reconstruction engine 1440, and diagnosis engine 1450 (e.g., directly and/or by replacing/updating the DDLD 1522, 1532, 1542 based on an updated/retrained DLN, etc.). As the system 1500 learns from the operation of its components, the system 1500 can improve its function. The user 1404 can also provide offline feedback (e.g., to the factory 1520, 1530, 1540, etc.). As a result, each factory 1520, 1530, 1540 learns differently based on system 1500 input as well as user input in conjunction with personalized variables associated with the patient 1406, for example).
          Regarding claim 7, Hsieh discloses the device of claim 1, wherein each training input medical image and a subsequent image of a time sequence based scanning session of a biological structure of a patient are processed with the deep learning model in a real-time or offline (see claim 1, also page 13, paragraph, [0152] thus, the example system 1500 creates one or more images using interconnected DDLDs 1522, 1532, 1542 and corresponding engines 1430, 1440, and links the image(s) to decision support via the diagnosis engine 1450 and DDLD 1542 for diagnosis. Real-time (or substantially real time given processing and transmission delay) feedback (e.g., feed forward and feedback between learning and improvement factories 1520, 1530, 1540 and engines 1430, 1440, 1450) loops are formed in the example system 1500 between acquisition and reconstruction and between diagnosis and reconstruction, for example, for ongoing improvement of settings and operation of the acquisition engine 1430, reconstruction engine 1440, and diagnosis engine 1450 (e.g., directly and/or by replacing/updating the DDLD 1522, 1532, 1542 based on an updated/retrained DLN, etc.). As the system 1500 learns from the operation of its components, the system 1500 can improve its function. The user 1404 can also provide offline feedback (e.g., to the factory 1520, 1530, 1540, etc.). As a result, each factory 1520, 1530, 1540 learns differently based on system 1500 input as well as user input in conjunction with personalized variables associated with the patient 1406). 
           Regarding claim 8, Hsieh discloses the device of claim 1, wherein the training input set of the deep learning model includes averaged images (see claim 4, also page 20, paragraph, [0222], since the goal is to reduce the number of parameters, parameter values are decreased according to a given strategy (e.g., gradient decent, etc.) until a stop criteria is met (e.g., eliminate known trivial selections providing bad results, etc.). A parameter value selector 2304 determines the search strategy limiting the search space and updating results. Raw datasets 2306 (e.g., Dataset 0, Dataset 1, . . . , Dataset N) are processed for reconstruction 2308 to produce N reconstructed image datasets 2310. An IQI comparator 2312 processes each image dataset 2310 to generate a feedback value to the parameter value selector 2304. The feedback value is based on a disparity between an averages parameter-based IQI is to a current average parameter-based IQI. This process is repeated for different datasets to map the general behavior of the parameter pruning process for each parameter in a normalized space. The process is repeated until the set providing the minimal parameter values is identified which still provides acceptable image quality which can be used as a best available solution).
           Regarding claim 9, Hsieh discloses the device of claim 8, wherein each of the training input medical image includes a noise reduced average of medical scan images captured during an imaging session (see claim 8, also page 20, paragraph, [0222], since the goal is to reduce the number of parameters, parameter values are decreased according to a given strategy (e.g., gradient decent, etc.) until a stop criteria is met (e.g., eliminate known trivial selections providing bad results, etc.). A parameter value selector 2304 determines the search strategy limiting the search space and updating results. Raw datasets 2306 (e.g., Dataset 0, Dataset 1, . . . , Dataset N) are processed for reconstruction 2308 to produce N reconstructed image datasets 2310. An IQI comparator 2312 processes each image dataset 2310 to generate a feedback value to the parameter value selector 2304. The feedback value is based on a disparity between an averages parameter-based IQI is to a current average parameter-based IQI. This process is repeated for different datasets to map the general behavior of the parameter pruning process for each parameter in a normalized space. The process is repeated until the set providing the minimal parameter values is identified which still provides acceptable image quality which can be used as a best available solution).
         Regarding claim 10, Hsieh discloses the device of claim 9, wherein one or more edges of an object of interest (OI) within each of the training input medical images is blurred as a result of the noise reduced average of the medical scan images (see claim 1, also page 21, paragraph, [0228] For example, image input features such as mean, standard deviation, kurtosis, skewness, energy, moment, contrast, entropy, etc., taken from cropped raw image data and “edge map” information are combined with one or more label such as spatial resolution level, spatial resolution value, etc., to form a training set for a machine learning system. The machine learning network forms a training model using the training set and applies the model to features obtained from a test set of image data. As a result, the machine learning network outputs an estimated spatial resolution (e.g., level and/or value) based on the training model information).
           Regarding claim 11, Hsieh discloses the device of claim 8, wherein the expected output set of the deep learning model includes de-blurred images corresponding to the averaged images (see claims 1 and 4, also page 12, paragraphs, [0141] and [0144], thus, certain examples consider a reason for examination of a patient in conjunction with an acquisition deployed deep learning device 1522, a reconstruction deployed deep learning device 1532, a diagnosis deployed deep learning device 1542, and a system health deployed deep learning device 1552 to improve configuration and operation of the system 1500 and its components such as the imaging device 1410, information subsystem 1420, acquisition engine 1430, reconstruction engine 1440, diagnostic engine 1450, etc. Deep learning can be used for image analysis, image quality (e.g., quality of clarity, resolution, and/or other image quality feature, etc.), etc. In certain examples, each DDLD 1522, 1532, 1542 determines a signature. For example, the DDLD 1522, 1532, 1542 determines signature(s) for machine (e.g., imaging device 1410, information subsystem 1420, etc.) service issues, clinical issues related to patient health, noise texture issues, artifact issues, etc. The DDLD 1522, 1532, 1542 can determine a signature indicative of one of these issues based on input, learned historical patterns, patient history, preference, etc).
           Regarding claim 13, Hsieh discloses the device of claim 1, wherein the image provider includes a medical imaging device (see page 2, paragraph, [0045] imaging devices (e.g., gamma camera, positron emission tomography (PET) scanner, computed tomography (CT) scanner, X-Ray machine, magnetic resonance (MR) imaging machine, “ultrasound scanner”, etc.) generate medical images (e.g., native Digital Imaging and Communications in Medicine (DICOM) images) representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases. Medical images may include volumetric data including voxels associated with the part of the body captured in the medical image. Medical image visualization software allows a clinician to segment, annotate, measure, and/or report functional or anatomical characteristics on various locations of a medical image. In some examples, a clinician may utilize the medical image visualization software to identify regions of interest with the medical image).
           Regarding claim 14, Hsieh discloses the device of claim 13, wherein the medical imaging device is configured to: capture the medical image during a capture session to scan a biological structure of a patient (see page 2, paragraph, [0045] imaging devices (e.g., gamma camera, positron emission tomography (PET) scanner, computed tomography (CT) scanner, X-Ray machine, magnetic resonance (MR) imaging machine, “ultrasound scanner”, etc.) generate medical images (e.g., native Digital Imaging and Communications in Medicine (DICOM) images) representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases. Medical images may include volumetric data including voxels associated with the part of the body captured in the medical image. Medical image visualization software allows a clinician to segment, annotate, measure, and/or report functional or anatomical characteristics on various locations of a medical image. In some examples, a clinician may utilize the medical image visualization software to identify regions of interest with the medical image. Also page 12, paragraph, [0148] output from the DDLD 1522, 1532, 1542 can be used to improve development of algorithms such as algorithms used to measure quality. By providing feedback to the factories 1520, 1530, 1540, a change to an algorithm can be modeled and tested via a DLN of the respective factory 1520, 1530, 1540 to determine how the change can impact output data. Capturing and modeling changes in a feedback loop can be used with nonlinear, iterative reconstruction of acquired image data).
           Regarding claim 15, Hsieh discloses the device of claim 1, wherein the image provider includes a camera component (see page 24, paragraph, [0258] in the illustrated example, one or more input devices 3022 are connected to the interface circuit 3020. The input device(s) 3022 permit(s) a user to enter data and commands into the processor 3012. The input device(s) can be implemented by, for example, a sensor, a microphone, a camera (still or video), a keyboard, a button, a mouse, a touchscreen, a track-pad, a trackball, isopoint and/or a voice recognition system). 
           Regarding claim 16, Hsieh discloses the device of claim 15, wherein the camera component is configured to: capture the medical image from a display device associated with a medical imaging device, wherein the display device is configured to display a scanned image of a biological structure of a patient (see above, claims, also page 14, paragraphs, [0161-0162] Configuration settings from the reconstruction DDLD 1532 is used to determine whether the acquired image data is to be processed for machine analysis and/or human viewing. At block 1612, the image is reconstructed for human review the display of the resulting image. At block 1614, the image data is processed to produce an image suitable for machine evaluation and analysis of the image. With the machine-analyzable image, for example, features of the image can be optimized for computer detection but need not be visually appreciable to a user, such as a radiologist. For the human-viewable image, however, features of the image anatomy should be detectable by a human viewer in order for the reconstruction to be useful. At block 1616, if the human viewable image has been reconstructed, the reconstruction agent 1440 provides the image to the diagnosis engine 1450 which displays the image to the user 1404. At block 1618, the machine analyzable image has been generated, then the reconstruction engine 1440 provides the machine-readable image to the diagnosis engine 1450 automated processing and suggested diagnosis based on the image data from the diagnosis engine 1450). 
           Regarding claim 17, Hsieh discloses a mobile device for correcting an image blur in a medical ultrasound image, the mobile device comprising: a memory configured to store instructions associated with an image analysis application, a processor coupled to the display component, the camera component, and the memory, the processor executing the instructions associated with the image analysis application, wherein the analysis application includes: a neural network module configured to: receive the medical ultrasound image from a medical image provider; detect the image blur within the medical ultrasound image by analyzing the medical ultrasound image, wherein the image blur results from a noise reduced average of ultrasound session images of a biological structure of a patient; process the medical ultrasound image with a deep learning model to correct the image blur; generate a de-blurred medical ultrasound image; and provide the de-blurred medical ultrasound image for a presentation or a continued analysis (see claim 1, also page 24, paragraph, [0254] (refer to mobile) FIG. 30 is a block diagram of an example processor platform 3000 structured to executing the instructions of at least FIGS. 8C, 8D, 12, 13, 16, 17, 19, 29A, and 29B to implement the example components disclosed and described herein. The processor platform 3000 can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad'), a personal digital assistant (PDA), an Internet appliance, or any other type of computing device). 
           With regard to claim 19, the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16 and 17 are respectively applicable to claim 19.  

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
December 10, 2022